342 F.2d 218
UNITED STATES of Americav.George J. DAILEDA and August J. Lippi. August J. Lippi, Appellant.
No. 14971.
United States Court of Appeals Third Circuit.
Argued Jan. 22, 1965.Decided March 9, 1965, Rehearing Denied March 31, 1965.

Edwin M. Kosik, Scranton, Pa., for appellant.
Bernard J. Brown, U.S. Atty., Scranton, Pa., for appellee.
Before MCLAUGHLIN, FORMAN and GANEY, Circuit Judges.
PER CURIAM.


1
Appellant, President of the bank involved, was convicted of wilfully, knowingly and fraudulently aiding the cashier of the bank (indicted with him) in the misapplication of funds of the bank, in the making of false entries in the books and records of the bank in connection with same and of knowingly, wilfully and fraudulently filing and causing to be filed with the Comptroller of Currency false and fraudulent 'Reports of Conditions' of the bank.  He was convicted on all thirty-four counts in the indictment.  The cashier entered a plea of guilty to all counts and testified in the Government's case at defendant's trial.


2
We agree with the trial judge that there was ample evidence to warrant the submission of the question of defendant's guilt on all counts to the jury.  The evidence of alleged prior offenses was allowed under the careful instructions of the judge which limited it to the purpose of showing intent and knowledge during the indictment period.  There was no error in the court's ruling in that regard.  Nor was there any error in the court's refusal to permit palpably improper cross-examination of the cashier.


3
The judgment of the district court will be affirmed.